DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/25/2021 is being considered by the examiner.

Claim Interpretation under 35 USC § 112(f) or 35 USC 112 (pre-AIA ) sixth paragraph
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                      
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.          
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.         
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an input device configured to allow a command to be entered with respect to a target device; a detection device configured to detect a user’s gaze direction; a determination device configured to determine; and a display device in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: page 4, paragraph 15 recites “the first input device 2 may be implemented as the steering switch 102, for example”; page 4, paragraph 15 further recites “selected from the multiple devices 4, to be a control target device to be controlled by the first input device 2”; page 4, paragraph 15 further recites “the gaze detector 3 may be, for example, a device that uses a camera for a drive recorder”; page 6, paragraph 21 recites “the gaze detector 3 (detection device, determination device)”; and page 8, paragraph 27 recites “the display unit 41d may display images”, paragraph 28 recites “the electronic mirror 42 is a display device”. Therefore, the examiner believes that the input device indicates as the steering switch; the target device indicates as multiple device(s), such as an electronic mirror or a navigation display; the detection device and the determination device indicates as a camera; and the display device indicates as a navigation display and/or an electronic mirror.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-8, 10, 14 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi et al. (US. Pub. No. 2010/0324779, hereinafter “Takahashi”).
As to claims 1, 19 and 20, Takahashi discloses a device control system [figures 1-2, device control system of a vehicle], associated with its device control method and its non-transitory storage medium [figure 2, memory of controller unit U] storing a program which is designed to cause at least one processor to perform the device control method, comprising:
an input device [figure 1, steering switch “16”] configured to allow a command to be entered with respect to a target device, the target device being any one of one or more devices [paragraph 45, the steering switch 16 is commonly used to operate the multiple onboard units including the side mirrors 21, the rear view mirror 22, the navigation system 23…];
a detection device [figure 1, sight line detector “15”] configured to detect a user’s gaze direction or facial orientation [paragraph 38, sight line detector 15 configured to detect a direction in which an occupant casts the sight line L];
a determination device [paragraph 2, control means configured such that, when the sight line of the occupant detected by the sight line detecting means is directed to any one of the plurality of onboard units] configured to determine, based on the gaze direction or facial orientation detected by the detection device, one device, selected from the one or more devices, to be the target device; and
a display device [figure 1, display device of navigation system “23” and/or display device of the meter panel],
the determination device being configured to make the target device change, based on the gaze direction or facial orientation detected by the detection device, a type of processing to be performed in accordance with the command entered through the input device [figure 4, make the target device change among left side mirror, right side mirror, navigation system, meter, in-vehicle phone, air blowout port, etc. based on the sight line of the occupant detected by detector 15, paragraph 48, while the left side mirror 21 is looked at in step S11, once the determination switch 17 is pressed down in step S12…while the right side mirror 21 is looked at in step S11, once the determination switch 17 is pressed down…],
the determination device being configured to make the target device change, according to a state of the target device as displayed on the display device when the one device is selected as the target device, a type of processing to be performed in accordance with the command entered through the input device [figures 6-10, when the device (i.e., side mirror, rear view mirror, air blowout port, in-vehicle phone and navigation system) is selected as the target device and displayed on the display unit of the navigation display, the input device (switch 16) can be used to enter command by the occupant, paragraphs 50-54].
As to claim 2, Takahashi discloses the device control system of claim 1, wherein
the determination device is configured to determine a device, which is selected from the one or more devices and toward which the gaze direction or facial orientation detected by the detection device points, to be the target device [figure 4, make the target device change among left side mirror, right side mirror, navigation system, meter, in-vehicle phone, air blowout port, etc. based on the sight line of the occupant detected by detector 15, paragraph 48, while the left side mirror 21 is looked at in step S11, once the determination switch 17 is pressed down in step S12…while the right side mirror 21 is looked at in step S11, once the determination switch 17 is pressed down…].
As to claim 6, Takahashi discloses the device control system of claim 1, wherein
the determination device is configured to, when determining the target device, make the display device display operation guidance information thereon [figure 10, display operation guidance information on display unit, “S72”-“S78”],
the operation guidance information representing correspondence between a command to be entered through the input device and a type of processing allocated to the command and designed to be performed by the target device [figure 10, the operation guidance information representing correspondence between a command to be entered by switch “16” and designed to be performed by the target device, paragraph 54].
As to claim 7, Takahashi discloses the device control system of claim 6, wherein
the determination device is configured to, when the target device is removed from the list of devices to be controlled by the input device, make the display device stop displaying the operation guidance information thereon [figure 10, when a target device is removed from the list of devices, for example, when navigation system is removed to be controlled by “16”, the display device will stop displaying the navigation screen (map) and start to display other operations such as air conditioner, audio system, paragraph 54].
As to claim 8, Takahashi discloses the device control system of claim 1, wherein
the determination device is configured to, when the gaze direction or facial orientation detected by the detection device has been away from the target device for a certain period of time, have the target device removed from the list of devices to be controlled by the input device [paragraph 69, once the predetermined time has passed, the second embodiment switches the onboard unit from an operable state to an inoperable state].
As to claim 10, Takahashi discloses the device control system of claim 1, wherein
the input device is a steering switch provided for a steering wheel of a vehicle [figure 1, input device “16” is a steering switch provided for a steering wheel].
As to claim 14, Takahashi discloses the device control system of claim 6, wherein
when the detection device detects that the user has turned his or her gaze direction away from either the device determined to be the target device or all of the one or more devices, the operation guidance information automatically stops being shown [figure 10, the user turns his line of sight away from one device to another, such as from navigation system to audio system, the operation guidance information of the navigation screen (map) automatically stops being shown, paragraph 54].
As to claim 17, Takahashi discloses the device control system of claim 1, wherein
each of the one or more devices is a device installed on a moving vehicle body of a moving vehicle [figure 1, each of the left side mirror, right side mirror, navigation system, meter, in-vehicle phone, air blowout port, etc. is a device installed on a moving vehicle body].
As to claim 18, Takahashi discloses a moving vehicle [figure 1, a moving vehicle] comprising: 
the device control system of claim 17; and
the moving vehicle body. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Lee et al. (US. Pub. No. 2017/0011557, hereinafter “Lee”).
As to claim 3, Takahashi discloses the device control system of claim 2, wherein
the determination device is configured to determine a device, which is selected from the one or more devices and toward which the gaze direction or facial orientation detected by the detection device [figure 4, make the target device change among left side mirror, right side mirror, navigation system, meter, in-vehicle phone, air blowout port, etc. based on the sight line of the occupant detected by detector 15, paragraph 48, while the left side mirror 21 is looked at in step S11, once the determination switch 17 is pressed down in step S12…while the right side mirror 21 is looked at in step S11, once the determination switch 17 is pressed down…].
Takahashi does not expressly disclose the gaze direction or facial orientation detected by the detection device has been fixed for a certain period of time, to be the target device.
Lee teaches to select a display content when a gaze direction detected by a detection device has been fixed for a certain period of time, to be a target content [figure 12, “1225” is selected as the target content when a gaze direction detected is fixed for a predetermined time, paragraph 172].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the device control system of Takahashi to have the detection device to detect the gaze direction to be fixed for a certain period of time, to be the target device, as taught by Lee, in order to provide a non-sequential menu transfer method using eye tracking in an electronic device (Lee, paragraph 6).
As to claim 9, Takahashi discloses the device control system of claim 1.
Takahashi does not expressly disclose the determination device is configured to, when the gaze direction detected by the detection device points toward a particular region of the target device, make the target device change the type of processing to be performed in accordance with the command entered through the input device into a type of processing associated with the particular region.
Lee teaches when a gaze direction detected by a detection device points toward a particular region of a target device, make the target device change a type of processing to be performed in accordance with a command entered through an input device into a type of processing associated with the particular region [figure 12, when the gaze direction points toward a particular region “1225” is detected, make the device change the type of processing to be performed as in “1230” in accordance with a command entered through a touch input, paragraphs 142-143].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the device control system of Takahashi such that when a gaze direction detected by a detection device points toward a particular region of a target device, make the target device change a type of processing to be performed in accordance with a command entered through an input device into a type of processing associated with the particular region, as taught by Lee, in order to provide a non-sequential menu transfer method using eye tracking in an electronic device (Lee, paragraph 6).
Claim(s) 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Hampiholi et al. (US. Pub. No. 2015/0309566, hereinafter “Hampiholi”).
As to claim 4, Takahashi discloses the device control system of claim 1.
Takahashi does not expressly disclose the determination device is configured to, when the gaze direction or facial orientation detected by the detection device points toward none of the one or more devices, determine a predetermined device to be the target device, the predetermined device having been selected in advance from the one or more devices.
Hampiholi teaches the concept of determining a predetermined content to be a target display content, the predetermined content having been selected in advance from one or more areas when a gaze direction detected by a detection device points toward none of the one or more areas [figure 6, operation 612, paragraph 33, the initial steps taken by the gaze tracking system, when the user accesses a webpage (none of the area are pointed toward), the gaze tracking system displays default target content within the third region (predetermined content to be a target display content)].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the device control system of Takahashi to when the gaze direction or facial orientation detected by the detection device points toward none of the one or more devices, determine a predetermined device to be the target device, the predetermined device having been selected in advance from the one or more devices, as taught by Hampiholi, in order to provide updated content to the user interface based on the user interest level (Hampiholi, abstract).
As to claim 12, Takahashi, as modified by Hampiholi, discloses the device control system of claim 4, wherein
when determined to be the target device, the predetermined device performs a predetermined type of processing in accordance with the command entered through the input device, irrespective of a state of the predetermined device [Hampiholi, figure 6, advertising content displayed in the third region 30 as default target content, irrespective of a state of the predetermined device per paragraph 33]. In addition, the same rationale is used as in rejection for claim 4.
Claim(s) 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Kobana et al. (US. Pub. No. 2013/0018549, hereinafter “Kobana”).
As to claim 5, Takahashi discloses the device control system of claim 1.
Takahashi does not disclose when the input device is called a first input device, the device control system further includes a second input device,
the second input device being configured to allow a remove command to be entered, the remove command instructing that the target device be removed from a list of devices to be controlled by the input device, 
the second input device being configured to, when the remove command is entered through the second input device, have the target device removed from the list of devices to be controlled by the input device.
Kobana teaches a display control system, wherein the display control system further includes a second input device [figure 1A, cancellation switch “80a”], 
the second input device being configured to allow a remove command to be entered, the remove command instructing that a target device be removed from a list of devices to be controlled by the input device [figure 2C, confirming right-to-drive transfer intention request cancelling operation “S200”, paragraph 51, the driver conducts the cancellation operation],
the second input device being configured to, when the remove command is entered through the second input device, have the target device removed from the list of devices to be controlled by the input device [figure 2C, the driver has the intention to cancel the execution when it is confirmed that the remove command is entered through the cancellation switch “80a”, paragraph 64, an override becomes valid after the cancel switch 80a is operated].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the device control system of Takahashi to include a second input device, the second input device being configured to allow a remove command to be entered, the remove command instructing that a target device be removed from a list of devices to be controlled by the input device, the second input device being configured to, when the remove command is entered through the second input device, have the target device removed from the list of devices to be controlled by the input device, as taught by Kobana, in order to permit an override to the emergency evacuation process after the execution start of the emergency evacuation process based on a passenger’s motion (Kobana, abstract).
As to claim 11, Takahashi, as modified by Kobana, discloses the device control system of claim 5, wherein
the second input device is a predetermined operating switch [Kobana, figure 1A, cancellation switch “80a”].
Takahashi, as modified by Kobana, discloses the claimed invention except for the second input device is provided for a steering wheel of a vehicle. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have the second input device provided for a steering wheel of a vehicle, since it has been held that rearranging parts of an- invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Sakai et al. (US. Pub. No. 2009/0024318, hereinafter “Sakai”).
As to claim 13, Takahashi discloses the device control system of claim 6.
Takahashi does not disclose the operation guidance information is shown on the display device to be superimposed on a map image.
Sakai teaches an operation guidance information is shown on a display device to be superimposed on a map image [figure 5, an operation guidance information “10” is shown on a display device to be superimposed on a map image “13”, paragraph 36].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the device control system of Takahashi to have the operation guidance information shown on the display device to be superimposed on a map image, as taught by Sakai, in order to provide guidance for the guidance object that corresponds to the extracted history information (Sakai, paragraph 7).

Allowable Subject Matter
Claims 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: None of the prior art, made of record, singularly or in combination, teaches or fairly suggests the features presented in the combination limitations of dependent claims 15-16, such as “the target device is a navigation device including an operating unit, the operating unit being configured to zoom in or out of a map image displayed on the display device, the particular region includes: a first particular region which is a range where the operating unit is provided; and a second particular region which is a range, other than the first particular region, of the target device, when the gaze direction detected by the detection device is turned on the first particular region, the target device performs, as processing corresponding to a state of the target device, processing of zooming in or out of the map image displayed on the display device in accordance with the command entered through the input device, and when the gaze direction detected by the detection device is turned on the second particular region, the target device performs, as the processing corresponding to the state of the target device, processing of displaying information about a next service area on the display device in accordance with the command entered through the input device”, recited by claim 15; and “the target device is an electronic mirror arranged on an upper edge of a windshield of a vehicle, the particular region includes: a first particular region which is a left region of a display screen of the electronic mirror; a second particular region which is a right region of the display screen of the electronic mirror; and a third particular region which is an intermediate region between the left region and the right region of the display screen of the electronic mirror, the one or more devices include: a left view camera configured to capture an image representing surroundings on the left of the vehicle and display the captured image on the left region of the electronic mirror, a right view camera configured to capture an image representing surroundings on the right of the vehicle and display the captured image on the right region of the electronic mirror, and a rear view camera configured to capture an image representing surroundings on the rear of the vehicle and display the captured image on the intermediate region of the electronic mirror, when the gaze direction detected by the detection device is turned on the first particular region, the target device performs, as processing corresponding to a state of the target device, processing of changing an image capturing direction of the left view camera in accordance with the command entered through the input device, when the gaze direction detected by the detection device is turned on the second particular region, the target device performs, as the processing corresponding to the state of the target device, processing of changing an image capturing direction of the right view camera in accordance with the command entered through the input device, and when the gaze direction detected by the detection device is turned on the third particular region, the target device performs, as the processing corresponding to the state of the target device, processing of changing an image capturing direction of the rear view camera in accordance with the command entered through the input device”, recited by claim 16. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAN-YING YANG whose telephone number is (571)272-2211. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571)272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAN-YING YANG/            Primary Examiner, Art Unit 2622